                                                      Case 4:20-cv-03056-DMR Document 37 Filed 06/26/20 Page 1 of 4



                                             1   Michael F. Ram (SBN 104805)
                                                 Aaron M. Sheanin (SBN 214472)
                                             2   mram@robinskaplan.com
                                             3   asheanin@robinskaplan.com
                                                 ROBINS KAPLAN LLP
                                             4   2440 W El Camino Real, Suite 100
                                                 Mountain View, CA 94040
                                             5   Telephone: (650) 784-4040
                                             6   Kellie Lerner (Pro Hac Vice to be filed)
                                             7   Hollis Salzman (Pro Hac Vice to be filed)
                                                 William Reiss (Pro Hac Vice to be filed)
                                             8   David Rochelson (Pro Hac Vice to be filed)
                                                 klerner@robinskaplan.com
                                             9   hsalzman@robinskaplan.com
                                                 wreiss@robinskaplan.com
                                            10
                                                 drochelson@robinskaplan.com
R OBINS K APLAN LLP




                                            11   ROBINS KAPLAN LLP
            A TTORNEYS A T L AW




                                                 399 Park Avenue, Suite 3600
                                                 New York, NY 10022
                          M OUNTAIN V IEW




                                            12
                                                 Telephone: (212) 980-7400
                                            13
                                                 Attorneys for Plaintiff Logan Mitchell and the
                                            14   Proposed Classes
                                            15

                                            16                                   UNITED STATES DISTRICT COURT
                                            17                              NORTHERN DISTRICT OF CALIFORNIA
                                            18

                                            19   JAMES COTTLE and FREDERICK                       Case No. 4:20-cv-3056
                                                 SCHOENEMAN on behalf of themselves and
                                            20   all others similarly situated,                   Case No. 3:20-cv-4230
                                            21                      Plaintiff,                    CLASS ACTION
                                            22   v.
                                                                                                  ADMINISTRATIVE MOTION TO
                                            23   PLAID INC., a Delaware corporation,              CONSIDER WHETHER CASES
                                                                                                  SHOULD BE RELATED
                                            24                      Defendant.
                                                                                                  [N.D. Cal. Civil L.R. 3-12, 7-11]
                                            25

                                            26

                                            27

                                            28


                                                  Administrative Motion to Consider
                                                  Whether Cases Should Be Related                                                4:20-cv-3056
                                                       Case 4:20-cv-03056-DMR Document 37 Filed 06/26/20 Page 2 of 4



                                             1            Plaintiff Logan Mitchell moves to relate Mitchell v. Plaid Inc., No. 3:20-cv-4230, to Cottle

                                             2   v. Plaid Inc., No. 4:20-cv-3056.

                                             3   I.       LEGAL STANDARD FOR RELATING CASES
                                             4            “Whenever a party knows or learns that an action, filed in or removed to this district is (or

                                             5   the party believes that the action may be) related to an action which is or was pending in this District

                                             6   as defined in Civil L.R. 3-12(a), the party must promptly file in the lowest-numbered case an

                                             7   Administrative Motion to Consider Whether Cases Should be Related, pursuant to Civil L.R. 7-

                                             8   11.” Civil L.R. 3-12(b).

                                             9            Under Civil Local Rule 3-12(a), “[a]n action is related to another when: (1) The actions

                                            10   concern substantially the same parties, property, transaction or event; and (2) It appears likely that
R OBINS K APLAN LLP




                                            11   there will be an unduly burdensome duplication of labor and expense or conflicting results if the
            A TTORNEYS A T L AW




                                                 cases are conducted before different Judges.” Civil L.R. 3-12(a).
                          M OUNTAIN V IEW




                                            12

                                            13   II.      THE NEWLY FILED ACTIONS SHOULD BE RELATED
                                            14            Plaintiff Logan Mitchell respectfully submits that Mitchell v. Plaid Inc., No. 3:20-cv-4230,

                                            15   should be related to Cottle v. Plaid Inc., No. 4:20-cv-3056. The complaint in Cottle v. Plaid Inc.,

                                            16   No. 4:20-cv-3056, was filed on May 4, 2020, and Plaintiff filed her action on June 25, 2020.

                                            17            Both actions allege that the same Defendant, Plaid Inc. violated various state and federal

                                            18   privacy statutes by deceiving customers into handing over sensitive financial and transactional

                                            19   information. As can be readily seen by comparing the Complaints in these actions, they involve

                                            20   substantially the same subject matter and parties. See Decl. of Aaron M. Sheanin, Exs. A–B

                                            21   (Complaints filed in the Northern District). Both Complaints allege that Defendant Plaid Inc.

                                            22   violated, inter alia, the Computer Fraud and Abuse Act (18 U.S.C. § 1030), the Stored

                                            23   Communications Act (18 U.S.C. § 2701), the California Unfair Competition Law (Cal Bus. & Prof.

                                            24   Code § 17200 et seq.), the California Anti-Phishing Act of 2005 (Cal Bus. & Prof. Code § 22948.2

                                            25   et seq.), California’s Comprehensive Data Access and Fraud Act (Cal Pen. Code § 502 et seq.),

                                            26   California Civ. Code § 1709, and Article I of the California Constitution, and bring certain

                                            27   additional common law claims. And both cases allege similar facts and details about how Defendant

                                            28   violated these laws.

                                                  Administrative Motion to Consider
                                                  Whether Cases Should Be Related                                                          4:20-cv-3056
                                                   Case 4:20-cv-03056-DMR Document 37 Filed 06/26/20 Page 3 of 4



                                             1          Accordingly, these cases call for determination of multiple questions of fact and law that

                                             2   are the same or substantially similar, including whether Defendant Plaid Inc. violated state and

                                             3   federal privacy laws and the amount of damages owed to the proposed classes. Given the substantial

                                             4   overlap in the parties, relevant transactions and events, and questions of fact and law in these

                                             5   actions, relating them will avoid waste of the Court’s resources and prevent inconsistent results. It

                                             6   will also assist in the most just and efficient resolution of these actions. See Fed. R. Civ. P. 1.

                                             7   III.   CONCLUSION
                                             8          For the reasons set forth above, Plaintiff Logan Mitchell respectfully requests that the Court

                                             9   order that Mitchell v. Plaid Inc., No. 3:20-cv-4230, be related to the lower-numbered case, Cottle

                                            10   v. Plaid Inc., No. 4:20-cv-3056.
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW
                          M OUNTAIN V IEW




                                            12   DATED: June 26, 2020                           ROBINS KAPLAN LLP
                                            13
                                                                                                By: /s/Aaron M. Sheanin________________
                                            14
                                                                                                Aaron M. Sheanin (SBN 214472)
                                            15                                                  Michael F. Ram (SBN 104805)
                                                                                                asheanin@robinskaplan.com
                                            16                                                  mram@robinskaplan.com
                                                                                                2440 W El Camino Real, Suite 100
                                            17                                                  Mountain View, CA 94040
                                                                                                Telephone: (650) 784 4040
                                            18
                                                                                                Kellie Lerner (Pro Hac Vice to be filed)
                                            19                                                  Hollis Salzman (Pro Hac Vice to be filed)
                                                                                                William Reiss (Pro Hac Vice to be filed)
                                            20                                                  David Rochelson (Pro Hac Vice to be filed)
                                                                                                klerner@robinskaplan.com
                                            21                                                  hsalzman@robinskaplan.com
                                                                                                wreiss@robinskaplan.com
                                            22                                                  drochelson@robinskaplan.com
                                                                                                399 Park Avenue, Suite 3600
                                            23                                                  New York, NY 10022
                                                                                                Telephone: (212) 980-7400
                                            24

                                            25                                                   Attorneys for Plaintiff Logan Mitchell
                                                                                                 and the Proposed Classes
                                            26

                                            27

                                            28

                                                  Administrative Motion to Consider
                                                  Whether Cases Should Be Related                                                    No. 43:20-cv-3056
                                                                                                    2
                                                   Case 4:20-cv-03056-DMR Document 37 Filed 06/26/20 Page 4 of 4



                                             1                                       CERTIFICATE OF SERVICE
                                             2
                                                        I hereby certify that on June 26, 2020, I electronically filed the foregoing document entitled
                                             3
                                                 ADMINISTRATIVE MOTION TO CONSIDER WHETEHR CASES SHOULD BE
                                             4
                                                 RELATED with the Clerk of the Court for the United States District Court, Northern District of
                                             5
                                                 California using the CM/ECF system and served a copy of same upon all counsel of record via the
                                             6
                                                 Court’s electronic filing system.
                                             7

                                             8                                                       /s/ Aaron M. Sheanin
                                             9

                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW
                          M OUNTAIN V IEW




                                            12

                                            13

                                            14

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                  Administrative Motion to Consider
                                                  Whether Cases Should Be Related                                                       4:20-cv-3056
